Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-23 are the claims hereby under examination.

Information Disclosure Statement
The information disclosure statements filed 06/13/2019 and 04/24/2020 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 15, and 20, the generic placeholder “a pulse wave sensor” with the transitional phrase (in claims 1 and 20) “configured to” modified by the functional language “measure a pulse wave signal from an object” (Claim 1) and “measure a pulse wave signal from a body part of a user when the user exerts a force to the pulse wave sensor by pressing the body part against the pulse wave sensor with a touch pen” (Claim 20)
The specification filed 06/13/2019 states in [0011]: “The pulse wave sensor may include a photoplethysmography (PPG) sensor.”
In claims 1, 15, and 20, the generic placeholder “a magnetic field detector” with the transitional phrase (in claims 1 and 20) “configured to” modified by the functional language “detect a change in a magnetic field generated by a magnetic field source according to a change in a force exerted by the object to the pulse wave sensor” (Claim 1) and “to detect a change in a magnetic field generated by the touch pen according to a change in the force exerted by the body part to the pulse wave sensor” (Claim 20)
The specification filed 06/13/2019 states in [0054]: “the magnetic sensor 112…as operating as a magnetic field detector.” Magnetic sensor is further described in [0050]: “The magnetic sensor 112 may include a 2-axis or 3-axis geomagnetic sensor, a hall sensor configured to measure a magnetic flux 
In claim 9, the generic placeholder “an output interface” with the transitional phrase “configured to” modified by the functional language “to output the guide information”
The specification filed 06/13/2021, states in [0066], “output interface 210 may visually output the guide information…to the display.” 
In claim 9, the generic placeholder “a communication interface” with the transitional phrase “configured to” modified by the functional language “transmit the guide information to an external device”
The specification filed 06/13/2021, states in [0070], “communication technology may include Bluetooth communication, Bluetooth low energy (BLE) communication, near field communication (NFC), a wireless local area network (WEAN) communication, ZigBee communication, infrared data association (IrDA) communication, Wi-Fi direct (WFD) communication, ultra-wideband (UWB) communication, Ant+ communication, WiFi communication, radio frequency identification (RFID) communication, 3rd generation (3G) communication, 4G communication, 5G communication, etc.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 

Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “acquire a contact pressure between the body part and the pulse wave sensor based on the change in the magnetic field” and “obtain bio-information based on the pulse wave signal and the contact pressure” which are directed to an abstract idea for encompassing a mental process. The human mind would be able to reasonably determine a value for a contact pressure based on a detected change in a magnetic field by applying a predetermined model to the detected change and could also obtain generic bio-information from pressure data and pulse wave oscillations by locating the maximum peak amplitude of the oscillations and determining the corresponding contact pressure to estimate mean blood pressure. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“a pulse wave sensor configured to measure a pulse wave signal from 
The claimed structure of a pulse wave sensor, a magnetic sensor, and a processor do not integrate the judicial exception in a practical application as they do not appear to present an improvement to the technical field of measuring bio-information or implement the judicial exception with a particular machine that is integral to the claim as the claim merely applies the judicial exception to the generic computer structure of a processor which receives data from the generic sensor components. A generic pulse wave sensor would necessarily function to measure a pulse wave from a body part. Furthermore, a magnetic sensor would likewise necessarily measure a change in a magnetic field according to a change in force applied as the force applied would change the distance between the source and the detector (No at Step 2A Prong Two). 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claim recites a generic pulse wave sensor configured to perform its well-understood routine and conventional function of recording pulse wave information from an object pressed against it as shown by Samsung (“10 Sensors of Galaxy S5: Heart Rate, Finger Scanner and more”), which includes a heart rate sensor in an electronic device to measure pulse waves by applying a force to the sensor. The claim further recites a generic magnetic sensor configured to perform its well-understood routine and conventional function of detecting a change in a magnetic field based on the force applied to the sensor as shown by Liang (“GaussSense”), a magnetic field generating stylus can be used to change a sensed magnetic field in a phone screen with a corresponding pressure change. 
 Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any machine that is integral to the claim, nor does it 

Regarding Claim 2, the claim specifies the magnetic field source as including either a permanent magnet or an electromagnet which are well known materials for magnetic sources as Liang shows the permanent magnet Neodymium in the stylus. 

Regarding Claim 3, the claim further limits the magnetic field source device and describes it as “mounted on a device separately provided from the electronic device, and wherein the device comprising the magnetic field source is adapted to be placed on the object in opposition to a contact surface of the object and the pulse wave sensor, and to press the object against the contact surface of the object and the pulse wave sensor.” Providing a magnetic field source on a device separate from the electronic device is well-known, routine, and conventional as shown by Liang who teaches that such a set-up allows for a pressure sensitive phone screen and such configuration would necessarily be able to be placed opposite an object and to press said object. The examiner notes the issue with these claim limitations is that they modify elements of claim 1 which are not positively recited and that the positive recitation of the magnetic field source being separate from the device and configured to press the object against the pulse wave sensor would weigh favorably on the eligibility of the claim. 

Regarding Claim 4, the claim recites the location of the magnetic source in in the electronic device. A magnetic field source being located in a device and used to measure pressure is well-known routine, and conventional as shown by Eckinger (US 20180335359 A1).



Regarding Claim 6, the claim defines the pulse wave sensor as a photoplethysmography sensor comprising a light source configured to emit light to the object and a detector configured to detect the light scattered or reflected from the object. This is a notoriously well-known, routine, and conventional structure for a pulse wave sensor as shown by Samsung. 

Regarding Claim 7, the claim further defines the pulse wave sensor as a natural light, a light emitted from a display panel of the electronic device, and a flash light as a light source and uses at least one of a face recognition sensor, a camera, an illuminance sensor, and an iris recognition sensor as a detector which is well-known, routine, and conventional as shown by Ridder (“Smartphone Apps Using Photoplethysmography for Heart Rate Monitoring: Meta-Analysis”).

Regarding Claims 8-9, the claim is further defined by mental processes implemented by the generic computer components of a process and communication interface. The claim merely recites “generate guide information comprising at least one of action guide information for guiding an action of a user to measure the pulse wave signal and pressure guide information for guiding a change of the contact pressure between the object and the pulse wave sensor” which can be performed by the human mind. There is no requirement by the claim to output the generated guide information and thus, a human observer could generate guide information in the mind during observation of a user and the 

Regarding Claims 10-11, the claim recites a mental process implemented by the processor of converting the magnetic field detected at each measurement point in time into a contact pressure at each measurement point in time by using a predefined conversion model. The human mind is reasonable able to convert values to other values based on a simple conversion model by finding the maximum value. 

	Regarding Claims 12-14, the claim recites how the bio-information is obtained. The method is well-understood, routine, and conventional as shown by Chandrasekhar (“Smartphone-based blood pressure monitoring via the oscillometric finger-pressing method”).

Claim 15 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “acquiring a contact pressure between the object and the pulse wave sensor based on the change in the magnetic field” and “obtaining bio-information based on the pulse wave signal and the contact pressure” which are directed to a judicial exception for encompassing a mental process. The human mind would be able to reasonably determine a value for a contact pressure based on a detected change in a magnetic field by applying a predetermined model to the detected change and could also obtain a mean blood pressure from pressure data and pulse wave oscillations by locating the maximum peak amplitude of the oscillations and determining the corresponding contact pressure. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claim recites a generic acquiring data at such a high level of generality that the step refers only to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Samsung (“10 Sensors of Galaxy S5: Heart Rate, Finger Scanner and more”) which included a heart rate sensor in an electronic device to measure pulse waves. The claimed steps of detecting a change in a magnetic field based on an applied force to acquire a pressure value is likewise directed merely to the insignificant extra-solution activity of data gathering as Liang (“GaussSense”) shows a magnetic field generating stylus can be used to change a sensed magnetic field with a corresponding pressure change. 
Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any machine that is integral to the claim and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites insignificant extra-solution activities of data gathering in a well-understood manner. 

Regarding Claim 16, the claim recites the limitation “in response to a request for obtaining the bio-information, generating guide information comprising at least one of action guide information for guiding an action of a user to measure the pulse wave signal and pressure guide information for guiding 

Regarding Claim 17, the claim recites the limitation “wherein the acquiring the contact pressure comprises converting the change in the magnetic field into a contact pressure by using a predefined conversion model” which is directed to a mental process. The human mind is reasonably abled to take values and convert them based on a simple model such as a linear model or a simple translation.

Regarding Claim 18, the claim recites the limitation “acquiring an oscillometric envelope that represents a relation between a pulse wave value of the pulse wave signal and the contact pressure at each measurement time point” which is well-understood, routine, and conventional and is common in determining mean blood pressure and shown by Mukkamala (US 20190008399 A1) Standard Fixed-Ratio Algorithm. The claim also recites “obtaining the bio-information based on the oscillometric envelope” which is directed to a mental process as described above in claim 15, the human mind could reasonable obtain the peak of the oscillogram and determine the corresponding pressure. 

Regarding Claim 19, the claim recites the limitations “acquiring, as a feature value, at least one of a contact pressure value at a maximum amplitude point of the oscillometric envelope and contact pressure values having predetermined proportions of the contact pressure value at the maximum amplitude point, and obtaining the bio-information based on the feature value” which can all be reasonably performed by the human mind. 


Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“a pulse wave sensor configured to measure a pulse wave signal from a body part of a user when the user exerts a force to the pulse wave sensor by pressing the body part against the pulse wave sensor with a touch pen,” “a magnetic sensor configured to detect a change in a magnetic field generated by the touch pen according to a change in the force exerted by the body part to the pulse wave sensor,” and a “processor”). 
The claimed structure of a pulse wave sensor, a magnetic sensor, and a processor do not integrate the judicial exception in a practical application as they do not appear to present an improvement to the technical field of measuring bio-information or implement the judicial exception with a particular machine that is integral to the claim as the claim merely applies the judicial exception to the generic computer structure of a processor which receives data from the generic sensor components. A generic pulse wave sensor would necessarily function to measure a pulse wave from a body part when that body part is pressed against the sensor by a pen, or any other means. Furthermore, a magnetic sensor would likewise necessarily measure a change in a magnetic field according to a 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claim recites a generic pulse wave sensor configured to perform its well-understood routine and conventional function of recording pulse wave information from an object pressed against it as shown by Samsung (“10 Sensors of Galaxy S5: Heart Rate, Finger Scanner and more”), which includes a heart rate sensor in an electronic device to measure pulse waves by applying a force to the sensor. The claim further recites a generic magnetic sensor configured to perform its well-understood routine and conventional function of detecting a change in a magnetic field based on the force applied to the sensor as shown by Liang (“GaussSense”), a magnetic field generating stylus can be used to change a sensed magnetic field in a phone screen with a corresponding pressure change. 
 Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any machine that is integral to the claim, nor does it present an improvement in the technology, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites insignificant extra-solution activities of data gathering in a well-understood manner. 
Regarding Claim 21, the claim further recites the limitation of a power supply configured to supply power to the touch pen using an electromagnetic induction scheme which is a well-known, routine, and conventional method to power a touch pen as shown by Gilbertson (“How does the Wacom Tablet PC Pen Work?”) which teaches power is sent from the screen [of the device] and powers the pen using a copper coil.

Regarding Claim 23, the claim further recites the limitation that the processor “configured to estimate the blood pressure using oscillometry based on the contact pressure and the pulse wave signal” which is a well-understood, routine, and conventional method as shown by Chandrasekhar (“Smartphone-based blood pressure monitoring via the oscillometric finger-pressing method”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 10-11 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (US 20190008399 A1) in view of Eckinger (US 20180335359 A1).
Regarding claim 1, Mukkamala discloses an electronic device ([0042], mobile device 100) comprising:
a pulse wave sensor ([0042], sensing unit 108, which includes a photoplethysmography (PPG) sensor and a pressure sensor) configured to measure a pulse wave signal from an object ([0042]. detects and measures the blood volume oscillations…of the user);
a processor ([0045], computer processor 300) configured to acquire a contact pressure between the object and the pulse wave sensor ([0047], oscillogram generator 308 (shown as part of the processor in Fig. 3) is configured to generate an oscillogram based on input from the PPG sensor 320 and input from the pressure sensor 324,) and obtain bio-information based on the pulse wave signal and the contact pressure ([0050], BP estimator 312 is configured to determine the BP based on the oscillogram 128 generated by the oscillogram generator 308 (which is based on both pressure and pulse wave as shown above)).
However, Mukkamala does not explicitly disclose a magnetic field detector configured to detect a change in a magnetic field generated by a magnetic field source according to a change in a force exerted by the object to the pulse wave sensor; and the contact pressure is determined based on the [0095]).
Eckinger teaches a pressure sensor ([0001]) comprising:
a magnetic field detector ([0104], magnetic sensor element 1010) configured to detect a change in a magnetic field generated by a magnetic field source ([0105], field influencing element 1040 (attached to membrane 1030) may be configured to actively generate a magnetic field) according to a change in a force exerted by the object to the pulse wave sensor ([0104], the magnetic field sensed by the magnetic sensor element 1010 varies depending on the pressure P, i.e. the position of the membrane 1030 (with the element 1040)); and 
the contact pressure is determined based on the change in magnetic field ([0104], the pressure sensor 1000 may further comprise an integrated circuit (not illustrated) configured to calculate the pressure P based on the signal 1011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor as disclosed by Mukkamala to include a magnetic field source and detector as taught by Eckinger to measure the contact pressure with high resolution (Eckinger [0104]). Eckinger further teaches that compared to capacitive measurement concepts, parasitic capacities may be minimized or even avoided and compared to piezoelectric measurement concepts, piezo-resistive stress effects may be avoided ([0104]). 

Regarding claim 2, Eckinger further teaches wherein the magnetic field source comprises at least one of a permanent magnet ([0106], field influencing element 1040 may comprise a structure of magnetic material. The magnetic material may be magnetically hard material. One of ordinary skill would recognize that a magnetically hard material is a permanent magnet) and an electromagnet ([0106], magnetically soft material).

Regarding Claim 4, Eckinger teaches the magnetic field source ([0103], pressure sensor 1000 additionally comprises a field influencing element 1040 configured to modify the magnetic field based on a movement of the membrane 1030) is configured on the pressure sensor and Mukkamala discloses wherein the pressure sensor configured on the electronic device ([0046], sensing unit 108 includes a pressure sensor 324 and in [0043], user serves as the actuator by pressing her finger against the mobile device 100, on the sensing unit 108). Thus, the combination of Mukkamala and Eckinger as oresented above in claim 1 teach the electronic device comprises the magnetic field source.

Regarding Claim 6, Mukkamala further discloses wherein the pulse wave sensor comprises a photoplethysmography sensor ([0042], sensing unit 108, which includes a photoplethysmography (PPG) sensor) comprising a light source ([0064], LED) configured to emit light to the object ([0083], operating in reflectance-mode and at an infrared wavelength (940 nm) to penetrate an artery beneath the skin) and a detector ([0064], photodetector) configured to detect the light scattered or reflected from the object ([0093], waveform obtained from the photodetectors).

Regarding Claim 7, Mukkamala further discloses wherein the pulse wave sensor uses at least one of a natural light, a light emitted from a display panel of the electronic device, and a flash light as a light source ([0094], the camera flash can operate as a light source) and uses at least one of a face recognition sensor, a camera, an illuminance sensor, and an iris recognition sensor as a detector ([0094], RGB camera can operate as multiple photodetectors).

Regarding Claim 8, Mukkamala further discloses wherein, in response to receiving a request for obtaining the bio-information ([0059], First, the system is initialized at 204. During this stage, the mobile device may initialize the display and the sensing unit (i.e., opening an application on the mobile device 100 and/or turning on the sensing unit 108)), the processor ([0059], flowchart depicts an example of a determination of proper finger positioning and proper pressure applied 116 as may be implemented by the pressure guide 316 of FIG. 3) is further configured to generate guide information comprising at least one of action guide information for guiding an action of a user to measure the pulse wave signal ([0061], the feedback may instruct the user to adjust the positioning of her finger) and pressure guide information for guiding a change of the contact pressure between the object and the pulse wave sensor ([0061], the feedback may instruct the user to either increase or decrease the amount of pressure applied).

Regarding Claim 10, Eckinger further teaches a processor is further configured to convert the magnetic field detected at each measurement point in time into a contact pressure at each measurement point in time ([0104], an integrated circuit (not illustrated) configured to calculate the pressure P based on the signal 1011) by using a predefined conversion model (From Claim 4, the integrated circuit is configured to calculate the pressure based on the sensed capacitance between the at least two electrodes).

Regarding Claim 11, Eckinger further teaches the processor is further configured to acquire a statistical value ([0122], magnetic field strength) including at least one of a sum, an average, and a minimum value of an X-axis value, a Y-axis value, and a Z-axis value of the magnetic field (The magnetic field strength is the average intensity of the source in space (an X, Y, and Z axis). [0126], closer to the Hall probe so that the magnet field strength increases in the vicinity of the Hall probe. The generated Hall signal is, hence, proportional to the deflection of the membrane and, hence, proportional to the pressure) and convert the statistical value into the contact pressure by applying the statistical value to [0116], integrated circuit (not illustrated) of the pressure sensor may calculate the pressure P based on the voltage signal of the Hall probe).

Regarding Claim 12, Mukkamala further discloses wherein the processor (oscillogram generator and blood pressure estimator are part of the processor as seen in Fig. 3) is further configured to acquire an oscillometric envelope that represents a relation between a pulse wave value of the pulse wave signal and the contact pressure at each measurement time point ([0069], oscillogram generator 308 receives data from the PPG sensor 320 and the pressure sensor 324 (e.g., the pressure applied 116 as depicted in FIG. 6A at 332 and 336) to generate an oscillogram) and obtain the bio-information based on the oscillometric envelope ([0070], the mean BP (MP) 340 is estimated as the pressure at which the oscillogram is at a maximum amplitude 340).

Regarding Claim 13, Mukkamala further discloses wherein the processor (oscillogram generator and blood pressure estimator are part of the processor as seen in Fig. 3) is further configured to acquire, as a feature value, at least one of a contact pressure value at a maximum amplitude point of the oscillometric envelope ([0070], The mean BP (MP) 340 is estimated as the pressure at which the oscillogram is at a maximum amplitude 340) and contact pressure values having predetermined proportions of the contact pressure value at the maximum amplitude point ([0070], an amplitude of the SP (A.sub.S) 344 and an amplitude of the (A.sub.D) DP 348 are estimated as the pressure at which the oscillogram is a fixed, population based average ratio of its maximal value…0.55 and 0.85), and obtain the bio-information based on the feature value ([0070], While this method depicts measuring BP using the cuff, this algorithm can be applied in a cuff-less system as well, wherein finger pressure is used instead of cuff pressure. The mean blood pressure 340 is found at the max amplitude of the oscillogram and is estimated by corresponding finger pressure is the MP).

Regarding Claim 14, Mukkamala further disclsoes wherein the bio-information comprises at least one of blood pressure ([0044], BP is estimated from the oscillogram 128), vascular age, a degree of arteriosclerosis, an aortic pressure waveform, a vascular compliance, a stress index, a degree of fatigue, a degree of skin elasticity, and skin age.

Regarding Claim 15, Mukkamala discloses a method of estimating bio-information by an electronic device ([0003], method of cuff-less blood pressure measurements in a mobile device), the method comprising:
measuring a pulse wave signal from an object ([0062], the sensing unit 108 measures and graphs the blood volume oscillations…at 224), by a pulse wave sensor ([0064], PPG sensor…measures blood volume oscillations from the arteries beneath the skin);
according to a change in a force exerted by the object to the pulse wave sensor ([0042], a pressure applied 116 by a finger to the sensing unit 108), acquiring a contact pressure between the object and the pulse wave sensor ([0062], sensing unit 108 measures and graphs…the pressure applied 116 to the sensing unit 108 at 224); and
obtaining bio-information based on the pulse wave signal and the contact pressure ([0062], The system then displays the BP to the user. The system determines the SP and DP based on the blood volume oscillations and the pressure applied 116 to the sensing unit 108).
However, Mukkamala does not explicitly disclose detecting a change in a magnetic field by a magnetic field source according to a change in a force exerted and acquiring a contact pressure based on the change in the magnetic field.
Eckinger teaches a pressure sensor ([0001]
detecting a change in a magnetic field ([0104], the magnetic field sensed by the magnetic sensor element 1010 varies depending on the pressure P, i.e. the position of the membrane 1030) by a magnetic field source ([0105], field influencing element 1040 may be configured to actively generate a magnetic field) according to a change in a force exerted ([0104], depending on the pressure P); and
acquiring a contact pressure based on the change in the magnetic field ([0104], the pressure sensor 1000 may further comprise an integrated circuit (not illustrated) configured to calculate the pressure P based on the signal 1011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mukkamala of measuring contact pressure to include a magnetic field source and detector as taught by Eckinger to measure the contact pressure with high resolution (Eckinger [0104]). Eckinger further teaches that compared to capacitive measurement concepts, parasitic capacities may be minimized or even avoided and compared to piezoelectric measurement concepts, piezo-resistive stress effects may be avoided ([0104]). 

Regarding Claim 16, Mukkamala further discloses wherein, in response to receiving a request for obtaining the bio-information ([0059], First, the system is initialized at 204. During this stage, the mobile device may initialize the display and the sensing unit (i.e., opening an application on the mobile device 100 and/or turning on the sensing unit 108)), generating guide information comprising at least one of action guide information for guiding an action of a user to measure the pulse wave signal ([0061], the feedback may instruct the user to adjust the positioning of her finger) and pressure guide information for guiding a change of the contact pressure between the object and the pulse wave sensor ([0061], the feedback may instruct the user to either increase or decrease the amount of pressure applied).

[0104], an integrated circuit (not illustrated) configured to calculate the pressure P based on the signal 1011) by using a predefined conversion model (From Claim 4, the integrated circuit is configured to calculate the pressure based on the sensed capacitance between the at least two electrodes).

Regarding Claim 18, Mukkamala further discloses wherein the obtaining the bio-information comprises acquiring an oscillometric envelope that represents a relation between a pulse wave value of the pulse wave signal and the contact pressure at each measurement time point ([0069], oscillogram generator 308 receives data from the PPG sensor 320 and the pressure sensor 324 (e.g., the pressure applied 116 as depicted in FIG. 6A at 332 and 336) to generate an oscillogram), and obtaining the bio-information based on the oscillometric envelope ([0070], the mean BP (MP) 340 is estimated as the pressure at which the oscillogram is at a maximum amplitude 340).

Regarding Claim 19, Mukkamala further discloses wherein the obtaining the bio-information comprises acquiring, as a feature value, at least one of a contact pressure value at a maximum amplitude point of the oscillometric envelope ([0070], The mean BP (MP) 340 is estimated as the pressure at which the oscillogram is at a maximum amplitude 340) and contact pressure values having predetermined proportions of the contact pressure value at the maximum amplitude point ([0070], an amplitude of the SP (A.sub.S) 344 and an amplitude of the (A.sub.D) DP 348 are estimated as the pressure at which the oscillogram is a fixed, population based average ratio of its maximal value…0.55 and 0.85), and obtaining the bio-information based on the feature value ([0070], While this method depicts measuring BP using the cuff, this algorithm can be applied in a cuff-less system as well, wherein finger pressure is used instead of cuff pressure. The mean blood pressure 340 is found at the max amplitude of the oscillogram and is estimated by corresponding finger pressure is the MP).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (US 20190008399 A1) and Eckinger (US 20180335359 A1) as applied to claim 10 above, and further in view of Mukherjee (“What is MST and how does it make Samsung Pay unique?”).
	Regarding claim 5, modified Mukkamala teaches the electronic device of claim 1 as described above.
However, modified Mukkamala does not teach wherein the magnetic field source is mounted in the electronic device and supports a magnetic secure transmission scheme.
Mukherjee teaches a magnetic field source mounted in an electronic device that supports a magnetic secure transmission scheme (MST chip embedded in Samsung devices that emit a magnetic signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by taught by Mukkamala to include an MST chip as taught by Mukherjee to make the transmission of information secure and alow the electronic device to have the added functionality of digital payment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791